Case: 12-1275    Document: 56     Page: 1   Filed: 09/26/2012




           NOTE: This order is nonprecedential.


   Wniteb $>tates (!Court of ~peaIs
       for tbe jfeberaI QCircuit

  1836549 ONTARIO LTD. (FORMERLY TRIANGLE
                   SOFTWARE, LLC),
                    Plaintiff-Appellant,

                             v.
   GARMIN INTERNATIONAL, INC. AND GARMIN
                USA, INC.,
                  Defendants-Appellees.



                        2012-1275



   Appeal from the United States District Court for the
   Eastern District of Virginia in case no. 10-CV-1457,
             Senior Judge Claude M. Hilton.


                      ON MOTION


                        ORDER

    Upon consideration of the appellant's unopposed mo-
tion to reform the caption to reflect a change in ownership
interests,
Case: 12-1275     Document: 56    Page: 2     Filed: 09/26/2012




 1836549 ONTARIO LTD v. GARMIN INTL                             2

      IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.

                                      FOR THE COURT


      SEP 26 2012                     /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk


cc: Paul Milcetic, Esq.                                    FILED
    Nicholas P. Groombridge, Esq.                u.s.THE FEDEP.lIl r,fRCUITFOR
                                                      COURT OF APPEALS

s26                                                     SEP 262012
                                                           JAN HORBALY
                                                              CLERK